764 N.W.2d 231 (2009)
Nancy MILLER, as Personal Representative of the Estate of William Miller, Deceased, Plaintiff-Appellant,
v.
Ghaus MALIK, M.D., Susan E. Oshnock, P.A.-C, Henry Ford Health System, d/b/a Neurosurgery Associates-Oakland, Ashok Prasad, M.D., and William Beaumont Hospital, Defendants-Appellees.
Docket No. 137905. COA No. 277952.
Supreme Court of Michigan.
April 28, 2009.


*232 Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the September 18, 2008 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Bush v. Shabahang (Docket Nos. 136617, 136653, and 136983) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.